R E C E | V E D
UNITED sTATEs DISTRICT coURT

APR _ 9 2019 WESTERN DISTRICT OF LOUISIANA
wEsféizNNYo'léi‘h?gf%Fci'gSi§lAuA ALEXANDRIA DIVISION

ALEXANDH|A. LOU\SIANA
NICHOLAS QUEEN, CIVIL ACTION NO. 1118'CV'1433'P
Petitioner
VERSUS JUDGE DEE D. DRELL
C. J. JOHNSON, MAGISTRATE JUDGE PEREZ~MONTES
Respondent

W

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein (Doc. 10), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 11), and having determined that the
findings and recommendation are correct under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to
the merits of his claim.

`7':
THUS DONE AND SIGNED at AleXandria, Louisiana, this 8 day of
/'lz@¢z,l/ ,2019.

  

D:EE D. DRELL
UNITED sTATEs DISTRICT JUDGE

